








FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This First Amendment to Third Amended and Restated Credit Agreement this
(“Agreement”) is dated as of August 7, 2012 and is entered into between
Education Realty Operating Partnership, LP and various subsidiaries thereof
(collectively referred to as “Borrower”) and KeyBank National Association, as
Administrative Agent on behalf of itself and the Required Lenders (unless
otherwise defined herein capitalized terms defined in the Credit Agreement (as
defined below) shall have the same meaning herein as provided in the Credit
Agreement).
WHEREAS the Borrower, the Administrative Agent and the Lenders have entered into
that certain Third Amended and Restated Credit Agreement dated as of September
21, 2011 (the “Credit Agreement”), where the Lenders have agreed to provide
certain financial accommodations to the Borrower; and
WHEREAS, the Borrower has requested that the provisions of Section 5.02(i) of
the Credit Agreement be amended and the Required Lenders have agreed to so amend
the terms and conditions of Section 5.02(i) of the Credit Agreement as set forth
herein.
NOW THEREFORE, it is hereby agreed to by and between the Borrower and the
Administrative Agent, on behalf of the Required Lenders, as follows:
1.    Section 5.02(i) of the Credit Agreement is hereby deleted in its entirety
and shall be replaced by the following:
“Commencing as of January 1, 2013, the ratio of (i) the Indebtedness of the
Consolidated Group that bears interest at a varying rate of interest or that
does not have the interest rate effectively fixed pursuant to Hedging Agreement
to (ii) the sum of Indebtedness of the Consolidated Group, shall not exceed
thirty percent (30%).”
2.    Except as expressly amended hereby, the remaining terms and conditions of
the Credit Agreement shall continue in full force and effect. It is intended
that this Amendment take effect under the laws of the State of New York as of
the date first written above.

















1

--------------------------------------------------------------------------------






EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


 
EDR ATHENS I, LLC, a Delaware limited liability company


By: Education Realty Trust, LLC, a Delaware limited liability company, its
managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown 
Name: Randall H. Brown
Title: Executive Vice President,
            Treasurer & Secretary


 


2

--------------------------------------------------------------------------------




EDR TALLAHASSEE I, LLC, a Delaware limited liability company


By: Education Realty Trust, LLC, a Delaware limited liability company, its
managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


 
EDR OXFORD, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


 
EDR LAWRENCE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Lawrence LLC, a Delaware limited liability company, its general partner


By: EDR Lawrence, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary




3

--------------------------------------------------------------------------------




 
EDR TALLAHASSEE LIMITED
PARTNERSHIP, a Delaware limited
partnership


By: EDR Tallahassee, LLC, a Delaware limited liability company, its general
partner


By: EDR Tallahassee, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


 
EDR TAMPA LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tampa, LLC, a Delaware limited liability company, its general partner


By: EDR Tampa, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


 
EDR WESTERN MICHIGAN LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Western Michigan, LLC, a Delaware limited liability company, its general
partner


By: EDR Western Michigan, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


 


4

--------------------------------------------------------------------------------




EDR CHARLOTTESVILLE LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


EDR CHARLOTTESVILLE JEFFERSON LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner




By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary




 
EDR CHARLOTTESVILLE WERTLAND LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary




5

--------------------------------------------------------------------------------






EDR BERKELEY LP, a Delaware limited partnership


By: EDR BERKELEY, LLC, a Delaware limited liability company, its general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner




By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


CONSENTED TO AND AGREED


Education Realty Trust, Inc.




By: /s/ Randall H. Brown
Name: Randall H. Brown 
Title: Executive Vice President,
Treasurer & Secretary


ACKNOWLEDGED AND AGREED:


KeyBank National Association as Administrative Agent on behalf of the Required
Lenders




By: /s/ Gregory W. Lane
Name: Gregory W. Lane
Title: Vice President
























6